DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 Election/Restrictions
Claims 1, 3, and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 7/30/2021.
The application has been amended as follows: 
1. (Currently Amended) An ultra high strength hot-rolled steel sheet having excellent ductility, comprising:
0.15% to 0.25% carbon (C), 0.6% to 2.0% silicon (Si), 1.5% to 3.0% manganese (Mn), 0.01% to 0.1% the following Relational Expressions 1 and 2:
[Relational Expression 1]
4.5 ≤ [Mn]+12[sol.C]+2.5[Mo]+2[Cr]+300[B]+[V] ≤ 5.3
[Relational Expression 2]
[sol.C] = [C]-(0.25[Ti]+0.13[Nb]+0.125[Mo]), 0.17 ≤ [sol.C] ≤ 0.22,
where each element symbol represents a content, percentage, of each element; and
a microstructure including 85% or more martensite, 3% to 5% retained austenite, and 


	6. (Currently Amended) A method of fabricating the ultra high strength hot-rolled steel sheet having excellent ductility according to claim 1, comprising:
heating a slab at a temperature in a range between 1200°C and 1350°C, wherein the slab includes 0.15% to 0.25% carbon (C), 0.6% to 2.0% silicon (Si), 1.5% to 3.0% manganese (Mn), 0.01% to 0.1% soluble aluminum (sol. Al), 0.01% to 0.5% chromium (Cr), 0.005% to 0.2% molybdenum (Mo), 0.001% to 0.05% phosphorus (P), 0.001% to 0.05% sulfur (S), 0.001% to 0.01% nitrogen (N), 0.003% to 0.1% niobium (Nb), 0.003% to 0.1% titanium (Ti), 0.003% to 0.01% vanadium (V), 0.0005% to 0.005% boron (B), a balance of iron (Fe) and unavoidable impurities, by weight percentage, and satisfies the following Relational Expressions 1 and 2;
forming a hot-rolled steel sheet by hot rolling the heated slab at a temperature in a range between 850°C and 1150°C;
cooling the hot-rolled steel sheet to a cooling end temperature in a range between 200°C and 400°C at an average cooling rate of 50°C/s to 100°C/s and coiling the cooled hot-rolled steel sheet; and
loading the coiled hot-rolled steel sheet into a heating furnace to be heat-insulated or heated to a temperature in a range between 200°C and 400°C so as to satisfy the following Relational Expression 3,
[Relational Expression 1]	
4.5 ≤ [Mn]+12[sol.C]+2.5[Mo]+2[Cr]+300[B]+[V] ≤ 5.3
[Relational Expression 2]
[sol.C] = [C]-(0.25[Ti]+0.13[Nb]+0.125[Mo]), 0.17 ≤ [sol.C] ≤ 0.22,
[Relational Expression 3]

wherein each element symbol represents a content, percentage, of each element in Relational Expression 1 and Relational Expression 2, and
the Temp and the Time respectively represent a temperature, in , and time, in , of the heating furnace after coiling in Relational Expression 3.

8. (Currently Amended) The method of claim 6, further comprising heating the hot-rolled steel sheet until a temperature of the hot-rolled steel is in a range between 450°C and 480°C and hot-dip galvanizing the heated hot-rolled steel sheet, after pickling.
Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the steel sheet as claimed. In particular, the closest prior art, Taji (JP 2006-183141), as set forth in pp. 2-4 of the Office Action mailed 3/10/2021, rendered obvious the limitations recited in claim 1 of the previous claim set filed 11/16/2020. However, the currently amended claim 1 requires 0.003% to 0.01% V, while Taji teaches 0.10-1.0% V (Abstract), which is far outside of the instantly claimed range. Taji further teaches a comparative example with 0.079% V, which did not achieve the desired number of particles per µm3 unit volume having a particle size of 20 nm or less (See Table 1: Steel No. J, Table 3: Example No. 20), which would discourage one of ordinary skill in the art from having a V content of less than 0.10%. 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 3 and 5-9 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.